In a proceeding for the judicial settlement of the account of a testamentary trustee, decree of the Surrogate’s Court, county of Queens, settling the account and dismissing the objections of the remaindermen, modified by striking therefrom commissions and allowances for costs and disbursements granted to the accounting trustee, and by increasing the distributive shares of the remaindermen accordingly. As so modified the decree is unanimously affirmed, with costs to the appellants, to be paid by the respondent personally, and matter remitted to the Surrogate’s Court for the entry of a decree accordingly. While upon this record no surcharge may be made, the manner in which the trust estate was handled demonstrates that the trustee was negligent in the manner in which it performed its duties and forfeited its right to receive any compensation or allowances. Present — Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.